COURT OF APPEALS OF VIRGINIA


Present:   Judges Coleman, Willis and Bray


CITY OF NORFOLK

v.         Record No. 0069-95-1       MEMORANDUM OPINION *
                                  BY JUDGE SAM W. COLEMAN III
JANET VAUGHAN                            JULY 5, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION


           (Philip R. Trapani, City Attorney; Cynthia B.
           Hall, Assistant City Attorney; Office of the
           City Attorney, on brief, for appellant.)
           Appellant submitting on brief.
           No brief or argument for appellee.



     The City of Norfolk appeals an award by the Workers'

Compensation Commission to Janet Vaughan for medical benefits.

The issue on appeal is whether the commission erred by

determining that Vaughan's injury arose out of her employment.

For the following reasons, we reverse the commission's decision.

     The claimant was employed as a telecommunicator for the

Emergency Services Office of the City of Norfolk.    One day after

roll call, the claimant and a co-worker were told that they had

been selected for a routine random drug screening.   Troy

Lapetina, the office coordinator, drove both employees to the

police station for a portion of the test.    The vehicle was a

standard city-owned, four-door "K" car.   After performing a

breath test for alcohol, the claimant, the co-worker, and the
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
supervisor returned to the car.    The claimant was bending down

entering the rear driver side door when she hit her head on the

back of the door frame.   She immediately expressed pain.   Both

the co-worker and the supervisor asked if she was alright.

     The claimant filed a claim for temporary total disability

benefits for three days of work missed due to her injury.    The

deputy commissioner denied her application because she did not

show that the injury resulted from a risk caused by a condition

of the workplace.   The commission, on review, found that the

injury arose out of the claimant's employment and entered an

award for medical benefits only.
     On appeal we view the evidence in the light most favorable

to the party prevailing before the commission.    R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).
           Whether credible evidence exists to support a
           factual finding is a question of law which is
           properly reviewable on appeal. . . .
           Causation is a factual determination to be
           made by the commission, but the standards
           required to prove causation and whether the
           evidence is sufficient to meet those
           standards are legal issues which we must
           determine.

Hercules, Inc. v. Gunther, 13 Va. App. 357, 361, 412 S.E.2d 185,

187 (1991) (citing Morris v. Morris, 238 Va. 578, 385 S.E.2d 858

(1989)).

     In order for an injury to arise out of employment, "a

claimant [must] show that the conditions of the workplace or that



                                  -2-
some significant work related exertion caused the injury.     The

mere happening of an accident at the workplace, not caused by any

work related risk or significant work related exertion, is not

compensable."   Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App.
482, 484, 382 S.E.2d 305, 306 (1989); see also Richard E. Brown,

Inc. v. Caporaletti, 12 Va. App. 242, 244, 402 S.E.2d 709, 710

(1991).

     An injury that results from a hazard or risk to which the

employee is equally exposed apart from the employment does not

arise out of the employment and is noncompensable.    United Parcel

Service v. Fetterman, 230 Va. 257, 258, 336 S.E.2d 892, 892

(1985).

     No evidence in the record proves that a particular risk

associated with the claimant's work caused her injury.    See

County of Chesterfield v. Johnson, 237 Va. 180, 376 S.E.2d 73

(1989).   There was nothing unusual about the car or its door, and

the claimant was not performing any significant work-related

activity when she hit her head on the door frame.    Nothing about

the manner in which she was doing her job or any condition of the

workplace caused her injury or constituted a risk of injury to

the claimant.   The commission erred by concluding that the injury

was compensable.   We therefore reverse the decision of the

commission.

                                           Reversed and dismissed.




                                -3-